 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 1263, International Brotherhood of Paintersand Allied Trades, AFL-CIO (Dunlap & Com-pany, Inc.) and Bob R. Hawkins. Case 25-CB-4374June 16, 1981DECISION AND ORDERUpon a charge filed on November 20, 1980, byBob R. Hawkins, an individual, herein called theCharging Party, and duly served on Local 1263,International Brotherhood of Painters and AlliedTrades, AFL-CIO, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 25,issued a complaint and notice of hearing on De-cember 24, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(A) and (2) and Sec-tion 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. Respondent failed to file an answer to thecomplaint.On March 9, 1981, counsel for the GeneralCounsel filed directly with the Board a motion totransfer the case to and continue the proceedingsbefore the Board and a Motion for Summary Judg-ment based on Respondent's failure to file ananswer as required by Sections 102.20 and 102.21of the National Labor Relations Board Rules andRegulations, Series 8, as amended. Subsequently,on March 13, 1981, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days fromthe service of the complaint, file an answerthereto. The respondent shall specificallyadmit, deny, or explain each of the facts al-leged in the complaint, unless the respondent iswithout knowledge, in which case the re-spondent shall so state, such statement operat-ing as a denial. All allegations in the com-plaint, if no answer is filed, or any allegationin the complaint not specifically denied or ex-256 NLRB No. 85plained in an answer filed, unless the respond-ent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted tobe true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer to the complaint was filed within 10 daysfrom the service thereof "all of the allegations inthe complaint shall be deemed to be admitted trueand may be so found by the Board." Further, Re-spondent was notified by GSA teletype message(confirmed) on February 24, 1981, that an answerto the complaint had not been received and thatsummary judgment would be sought unless ananswer to the complaint was filed by February 27,1981. As noted above, Respondent has not filed ananswer to the complaint, nor did it respond to theNotice To Show Cause. No good cause to the con-trary having been shown, in accordance with therules set forth above, the allegations of the com-plaint are deemed to be admitted and are found tobe true. Accordingly, we grant the General Coun-sel's Motion for Summary Judgment.'On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERAt all times material herein, the Employer,Dunlap & Company, Inc., an Indiana corporationwith its principal office and place of business inColumbus, Indiana, has been engaged in the busi-ness of providing and performing general and me-chanical contracting services and related services.During the 12-month period ending November 20,1980, the Employer, in the course and conduct ofits business operations, purchased and received atits facility products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Indiana. During this same 12-monthperiod, the Employer, in the course and conduct ofits business, derived revenues in excess of $900,000.We find, on the basis of the foregoing, that theEmployer is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.' Eagle Truck and 7rialer Rental Division of E. & 1: Leasing, Inc.,211 NL.RH 8(4 (1974) LOCAL 126, PAINTERS589II1. THE LABOR ORGANIZATION INVOLVEDLocal 1263, International Brotherhood of Paint-ers and Allied Trades, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESOn or about November 13, 1980, Respondent de-manded that the Employer discharge employeeBob R. Hawkins. Respondent's demand that Haw-kins be terminated was predicated on Hawkins notbeing a member of Respondent, and for reasonsother than Hawkins' failure to tender periodic duesand the initiation fee uniformly required as a condi-tion of acquiring or retaining membership in Re-spondent.We find that by attempting to cause and causingthe Employer to discharge employee Hawkins inthe circumstances described above and in the com-plaint, Respondent has violated Section 8(b)(1)(A)and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Union, set forth in sectionIII, above, occurring in connection with the busi-ness operations of the Employer described in sec-tion 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Union has engaged in andis engaging in unfair labor practices within themeaning of Section 8(b)(l)(A) and (2) of the Act,we shall order that it cease and desist therefrom,and take certain affirmative action designed to ef-fectuate the policies of the Act.Respondent will be ordered to cease and desistfrom attempting to cause or causing Dunlap &Company, Inc., or any other employer to discrimi-nate against Bob R. Hawkins, or any other employ-ee, in violation of Section 8(a)(3) of the Act. Wealso shall order that Respondent request in, writingand with a copy to Hawkins, that the Employeroffer reinstatement to Hawkins. In addition, Re-spondent shall be required to make Hawkins wholefor any loss of earnings he may have suffered byreason of the discrimination against him until Haw-kins is either reinstated by Dunlap & Company,Inc., to his former or substantially equivalent posi-tion, or until Hawkins obtains substantially equiva-lent employment elsewhere, less his net interimearnings.2The loss of earnings shall be computedas set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).3See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Dunlap & Company, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 1263, International Brotherhood ofPainters and Allied Trades, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. By attempting to cause and causing Dunlap &Company, Inc., to discriminate against Bob R.Hawkins in violation of Section 8(a)(3) of the ActRespondent violated Section 8(b)(1)(A) and (2) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Local 1263, International Brotherhood of Paintersand Allied Trades, AFL-CIO, Columbus, Indiana,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Dunlap &Company, Inc., or any other employer, to discrimi-nate against Bob R. Hawkins, or any other employ-ee, in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make Bob R. Hawkins whole for any loss ofearnings he may have suffered by reason of the dis-crimination practiced against him in the mannerprovided in the section herein entitled "TheRemedy."(b) Post at its business office and meeting hallscopies of the attached notice marked "Appendix."4' See Shere ,ial Woirkers' Union Lal 355 .Sheet .eral W r, r,' In-tirnational .4aoluian, .ItL-CIO (Znvco Electrical Premducts). 254 NI.RBNo '2 (Iqsl}:' NMeniher Jiillr , wulid c ompute interest oll hack pa , in acordancewith his prli;l die,n in (Olrlnpte Medical (rporation, 250 NI.Rt 146I4 I the elnt Ihial this ()rdr is eriforccd h ai Judgment f a nitedStates Courl of Appeals, the ,orlds In the Iir e rcading "Pi.ted hb(onrlnue'dLOCAL 1263, PAINTERS 589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Forward to the Regional Director for Region25 signed copies of said notice for posting byDunlap & Company, Inc., if it is willing, at its Co-lumbus, Indiana, facility for 60 consecutive days inplaces where notices to employees are customarilyposted.(d) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeDunlap & Company, Inc., to discriminateagainst Bob R. Hawkins or any other employ-ee in violation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees of Dunlap &Company, Inc., in the exercise of the rightsguaranteed in Section 7 of the Act, except tothe extent that such rights may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized by Section 8(a)(3) of the Act.WE WILL make Bob R. Hawkins whole,with interest, for any loss of wages and bene-fits suffered by reason of the discriminationagainst him, from the date of his discharge tohis reinstatement by Dunlap & Company, Inc.,to his former or substantially equivalent job, orto the date that he secures employment withsome other employer substantially equal tothat which he formerly had with Dunlap &Company, Inc.LOCAL 1263, INTERNATIONALBROTHERHOOD OF PAINTERS ANDALLIED TRADES, AFL-CIO